Citation Nr: 0946890	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-28 075A	)	DATE
	)
	)

On appeal from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected degenerative joint disease of the 
lumbar spine, to include the issue of whether a separate 
rating is warranted for radiculopathy of the left lower 
extremity and the right lower extremity.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served in the United States Navy from June 1979 
to March 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the RO.  

By way of an October 2006 rating decision, the RO increased 
the evaluation of the service-connected degenerative joint 
disease of the lumbar spine to 10 percent, effective on March 
8, 2006.  


FINDINGS OF FACT

1.  The service-connected lumbar spine disability is shown to 
be manifested by pain with range of motion as follows: 
flexion of 80 degrees (with pain 70 degrees), extension of 30 
degrees (with pain 20 degrees), right lateral flexion of 30 
degrees, left lateral flexion of 30 degrees, right rotation 
of 30 degrees, and left rotation of 30 degrees in October 
2006; flexion of 70 degrees, extension of 20 degrees, right 
lateral flexion of 30 degrees, left lateral flexion of 30 
degrees, right rotation of 30 degrees, and left rotation of 
30 degrees in July 2009.  Further, joint function of the 
spine was not additionally limited by weakness or 
incoordination after repetitive use, albeit, it was limited 
by pain, fatigue, and lack of endurance in July 2009.  

2.  The evidence of record demonstrates objective findings of 
abnormal sensory function, namely radiculopathy of the left 
lower extremity and right lower extremity, which is 
productive of mild impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected degenerative 
joint disease of the lumbosacral spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5010-5242 (2009).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected low back disability on the 
basis of radiculopathy of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.27, 4.71a including 
Diagnostic Codes 8520-8720 (2009).  

3.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected low back disability on the 
basis of radiculopathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.27, 4.71a including 
Diagnostic Codes 8520-8720 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5106, 5107, and 
5126, was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The Veteran was provided notice of the VCAA in April 2006 
prior to the initial adjudication of his claim of a lumbar 
spine disability in a September 2006 rating decision.  

The VCAA letter indicated the types of evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain both his private 
and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim.  
The veteran was also notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim in compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006) with subsequent adjudication of his claim in a 
July 2009 Supplemental Statement of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 
Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for 
degenerative joint disease of the lumbar spine has been 
established and initial rating for this condition has been 
assigned.  

Thus, the veteran has been awarded the benefit sought, and 
the claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) 
notice is no longer required as to this matter, because the 
purpose for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the veteran service connection and 
assigning an initial disability rating for each condition, he 
filed a notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  

The RO furnished the veteran a Statement of the Case that 
addressed the initial rating assigned, included notice of the 
criteria for a higher rating, and provided the veteran with 
further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105.  

Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran was afforded VA examinations in October 2006 and 
July 2009 in connection with this appeal.  

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  

The evidence of record includes service treatment records, VA 
medical records, VA examination reports, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All due 
process requirements have been met.  See 38 C.F.R. § 3.103.  


II.  Higher Initial Rating for the Back Disability

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R, Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, in matters concerning an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Under Diagnostic Code 5010, arthritis due to traumatic will 
be rated as degenerative arthritis.  Pursuant to Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.59; 
Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing 
Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  

In the absence of limitation of motion, the disability is to 
be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.  
Note (1) states that the 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be combined with 
ratings based on limitation of motion.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which contemplates Diagnostic Code 5242 
(degenerative arthritis of the spine), the following 
evaluations are assignable with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:

10 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but 
not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine is greater than 120 
degrees, but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spine contour; 
or, there is vertebral body fracture with loss of 50 
percent or more of the height.

20 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or there 
is favorable ankylosis of the entire thoracolumbar 
spine.

50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243.  Any associated objective neurological abnormalities, 
including but not limited to, bowel or bladder impairment, is 
to be evaluated separately under an appropriate diagnostic 
code.  Id. at Note (1). 

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  

The combined normal range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of the spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id. at Note (2) (See also Plate V).  

Under Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
under the General Rating Formula for Diseases or Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome based Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The 
Spine, General Rating Formula for Diseases and Injuries of 
the Spine, Note (6).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes the following evaluations 
are assignable:

A 10 percent rating is assigned for incapacitating 
episodes having a total duration of at least one week 
but less than two weeks during the past 12 months.

A 20 percent rating is assigned with incapacitating 
episodes of having a total duration of at least two 
weeks but less than four weeks during the past 12 
months.

A 40 percent rating is assigned with incapacitating 
episodes of having at total duration of at least four 
weeks but less than six weeks during the past 12 months.

A 60 percent rating is assigned with incapacitating 
episodes of having a total duration of at least six 
weeks during the past 12 months.

38 C.F.R. § 4.71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The record shows that the Veteran was seen and treated for on 
several occasions for recurrent back pain secondary to spasm 
in service and thereafter, and that he was subsequently 
diagnosed as having degenerative joint disease of the lumbar 
spine.  (See February 2006 Radiology Report).  

A February 2006 Radiology Report also reflects a diagnosis of 
degenerative disc disease at L3-4 through L5-S1.  Prominent 
osteoarthritic changes at L5-S1 and L4-5 with minimal left 
foraminal focal bulge or prolapse at L3-4 were noted.  The 
report also noted a mild levoscoliosis and five lumbar-like 
vertebrae.  There was also evidence of spina bifida occulta 
of S1.  There was no evidence of spondylolisthesis or clear 
evidence of lysis.  

The Veteran underwent a VA examination in October 2006.  He 
reported suffering from constant pain, stiffness, weakness 
and numbness of the left foot due to his spine condition.  
The pain travels to his left leg and thigh and was present 
with prolonged sitting, lifting and bending.  He rated the 
pain an 8 out of 10 (10 being the worst).  He treats the pain 
with NSAIDs and could function with medication.  He also 
sated that his condition did not cause incapacitation.  

Upon examination, the Veteran's posture and gain were within 
normal limits.  He did not require an assistive device for 
ambulation.  The thoracolumbar spine revealed no evidence of 
radiating pain on movement.  There was no muscle spasm; 
however, there was tenderness.  The straight leg raising was 
negative of the right and left.  There was no ankylosis of 
the lumbar spine.  '

The Veteran's low back flexion was to 80 degrees (with pain 
at 70 degrees); extension was to 30 degrees (with pain 20 
degrees); right lateral flexion was to 30 degrees; left 
lateral flexion was to 30 degrees; right rotation was to 30 
degrees; and left rotation was to 30 degrees.  He further 
stated that the joint function of the spine was additionally 
limited by repetitive use because of pain  (pain had a major 
functional impact).  

The Veteran was not limited by repetitive use, fatigue, 
weakness, lack of endurance, and incoordination.  That there 
were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  

The Veteran was diagnosed with degenerative joint disease of 
the lumbar spine.  There were subjective factors of 
progressive pain and numbness with lifting, bending, and 
sitting and objective factors of MRI documentation, 
tenderness, and pain with range of motion.  

A December 2006 statement from T.S., DC stated that the 
Veteran chief complaints were constant lower back pain, worse 
at the right Sacroiliac joint, left leg and foot pain, knee 
pain worse of the left, and a baker's cyst of the knee.  An 
examination revealed inflammation and tenderness to palpation 
at the left sacroiliac joint and the L5-S1 vertebral motor 
unit that was graded 3 on to 0 to 4 scale.  The L4-L5 VMU was 
sensitive and inflamed on the left side.  His dorsolumbar 
ranges of motion were slightly restricted in extension and in 
left and right lateral flexion.  Extension generated sharp 
pain.  

Other planes of motion were within normal limits, but 
generated dull, left pain in the left lumbosacral and 
sacroiliac region.  Straight leg raising was painful.  Kemp's 
sign for facet imbrication was positive bilaterally producing 
left lower back pain over the left SI and left facet joint.  
His deep tendon reflexes of the upper and lower extremities 
were equally reactive and symmetrical, bilaterally.  

A radiographic examination revealed, in part, L5-S1 
intervertebral disc height with degenerative changes and a 
mild retrolisthesis of L5 (and L4) upon S1.  

The private examiner concluded that the Veteran suffered from 
mechanical lower back pain originating from dysfunction of 
the left sacroiliac joint and face imbrication at L5-S1 and 
L4-L5 VMUs.  

The treatment records from the Naval Branch Health Clinic 
dated from April 2006 to June 2007 reflect medical attention 
for complaints of back pain.  

The Veteran reported that his pain was moderate, but came and 
went; he did not normally change the way he washed or dressed 
himself even though it caused some pain; that he could stand 
as long as he wanted, but that his pain increased with time; 
he could not live heavy objects off the floor, but could 
manage if they were conveniently positioned; and that he had 
pain while walking, but that he could walk the required 
distance.  He also stated that he had pain in bed, but did 
not prevent him from sleeping well.  He also stated that his 
social life was normal, but that it increased his level of 
pain and that he had some while traveling (but that none of 
his usual forms of travel made it any worse).  He also stated 
that his normal job/homemaking duties increased his pain, but 
that he could still perform all that was required of him.  

In a September 2006 written statement, the Veteran stated 
that he had had medical treatment for his back pain, but that 
he did not respond treatment.  He further stated that certain 
days of the month he was in constant need of medical 
attention and that his disability only increased with time.  
He stated that he took 800 mg of Motrin for pain.  He also 
used Shiatsu massaging cushion, magneticbracelet, heating 
pad, Birkenstock arch supports, Blue EMU and MAX and other 
various supplements.  

In his Form 9, the Veteran stated that he treated his flare-
ups with rest and medication.  He also reported that he 
missed work on occasion due to pain.

A September 2007 radiologic examination report noted 
complaints of lower back pain and sciatica.  The findings 
demonstrated, in part, degenerative changes from L3-L4 
through L5-S1 with osteophytosis and disk height loss.  There 
was mild to moderate left neural foraminal stenosis at the 
L3-L4.  

However, the exiting nerve root appeared unencumbered.  There 
was a minimal broad-based disk bulge at L4-L5 that did not 
result in significant central bony canal or neural foraminal 
stenosis.  There was bilateral facet arthropathy and a mild 
broad-based disk at the L5-S1.  

The Veteran underwent another VA examination in July 2009 and 
reported that he was able to walk unlimited yards.  He 
complained of constant radiating pain, stiffness, spasms, 
decreased motion and numbness.  He did not have fatigue or 
paresthesia, but reported weakness of the leg and foot.  He 
had no bowel problems, bladder problems, or erectile 
disfunction.  

The Veteran added that, during a flare-up, he experienced 
functional impairment, i.e., pain with lifting and bending.  
The Veteran reported that he had never been hospitalized or 
had any surgery for his condition.  He had had an 
incapacitating episode in January 2008 for 5 days and in 
November 2008 for 7 days.  He had functional impairment with 
bending, lifting, and prolonged sitting and standing.  

Upon examination, the Veteran's posture and gait were within 
normal limits.  His walk was steady, and he did not require 
an assistive device for ambulation.  An examination of the 
thoracolumbar spine revealed no evidence of radiating pain on 
movement.  There was no muscle spasms or guarded movement.  
However, there was tenderness.  

The examination did not reveal any weakness, and muscle 
tone/musculature was normal.  There was a negative straight 
leg raising on the right and left.  The Laseque's sign was 
negative.  There was no atrophy of the limbs or ankylosis.  
His flexion was to 70 degrees; extension was to 20 degrees; 
right lateral flexion was to 30 degrees; left lateral flexion 
was to 30 degrees; right rotation was to 30 degrees and left 
rotation was to 30 degrees.  

The function of the spine was additionally limited after 
repetitive use by pain, fatigue and lack of endurance.  It 
was not additionally limited after repetitive use by weakness 
or incoordination.  

The neurological examination revealed no sensory deficit from 
L1-L5.  The examination of the sacral spine revealed no 
sensory deficit of S1.  There was no lumbosacral motor 
weakness,  The right lower extremity reflexes reveal knee 
jerk 2+ and ankle jerk 2+.  The left lower extremity revealed 
the same.  

The lower extremities showed no signs of pathologic reflexes.  
The VA examination revealed normal cutaneous reflexes.  There 
were no signs of lumbar intervertebral disc syndrome with 
chronic and permanent nerve root involvement.  The Veteran 
was diagnosed with radiculopathy, bilateral lower 
extremities, associated with lumbar spine degenerative joint 
disease.  

Accordingly, the Board has examined the medical evidence of 
record and finds that, overall, the Veteran's lumbar spine 
disability does not warrant an initial rating in excess of 10 
percent, due to the medical evidence showing flexion of 80 
degrees (with pain 70 degrees), extension of 30 degrees (with 
pain 20 degrees), right lateral flexion of 30 degrees, left 
lateral flexion of 30 degrees, right rotation of 30 degrees, 
and left rotation of 30 degrees in October 2006; flexion of 
70 degrees, extension of 20 degrees, right lateral flexion of 
30 degrees, left lateral flexion of 30 degrees, right 
rotation of 30 degrees, and left rotation of 30 degrees in 
July 2009.  

Further, function of the spine was not additionally limited 
by weakness or incoordination after repetitive use, albeit, 
it was limited by pain, fatigue, and lack of endurance in 
July 2009.  

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, however, the Veteran's 
limited spine motion is the basis for the current rating.  

Moreover, while the veteran has subjective complaints of 
pain, such pain is not shown to be so disabling as to warrant 
any higher rating.  In fact, he was still able to accomplish 
the range of motion of the spine, noted above, despite such 
complaints.  

Further, treatment records from the Naval Branch Health 
Clinic dated from April 2006 to June 2007 reflect that he is 
able to function both socially and occupationally on a daily 
basis, albeit, with pain.  He also reported that he was able 
to walk unlimited yards in July 2009.  

However, the Board also recognizes that pursuant to Note (1) 
following the General Rating Formula for Disease and Injuries 
of the Spine, the veteran may be rated separately for an 
objective neurologic abnormality under the appropriate 
diagnostic code.  

Specifically, the objective evidence in favor of a separate 
rating includes the July 2009 VA examination that diagnosed 
the Veteran with bilateral radiculopathy of the lower 
extremities; and December 2006 statement from T.S., DC that 
described straight leg raising as painful and positive Kemp's 
sign for facet imbrication that produced left lower back pain 
over the left SI and left facet joint.  

The evidence in favor of a separating rating for neurological 
impairment includes complaints of  numbness and sciatica.  
(See October 2006 VA examination and September 2007 
radiologic examination).  

Therefore, on this record, a separate rating is warranted for 
radiculopathy of the left and right lower extremity, which is 
clinically characteristic of mild impairment under hyphenated 
Diagnostic Codes 8520-8720, pertaining to the sciatic nerve.  
38 C.F.R. §§ 4.27, 4.124a.  

With respect to the remaining element of Diagnostic Code 
5243, and although the veteran reported that he had an 
incapacitating episode in January 2008 for 5 days and in 
November 2008 for 7 days, the medical evidence of record does 
not reflect that the veteran has experienced incapacitating 
episodes as defined by regulation (i.e., bed rest prescribed 
a physician and incapacitating episodes have a total duration 
of at least one week, but less than 2 week during the past 12 
months).  

As a result, the application of the facts to the version of 
the rating formula for intervertebral disc syndrome does not 
provide a basis on which a rating in excess of 10 percent may 
be justified for the veteran's lumbar spine disability.

The record as a whole does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 10 
percent evaluation at any time since the effective date of 
service connection.  See Fenderson, 12 Vet. App. at 125-26.  

In other words, the veteran's lumbar spine disability has 
been no more than 10 percent disabling since the effective 
date of his award, so his rating cannot be "staged" because 
this represents his greatest level of functional impairment 
attributable to this condition. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent, or indeed any, hospitalization for his 
service-connected disability and that the manifestations of 
the disability are not in excess of those contemplated by the 
assigned rating.  

In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating (i.e., a 10 
percent rating for traumatic degenerative disease of the 
lumbar spine;a 10 percent for radiculopathy of the left lower 
extremity; and a 10 percent for radiculopathy of the right 
lower extremity).  

Therefore, in absence of such factors, the Board determines 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  


ORDER

An initial rating in excess of 10 percent for the service-
connected degenerative joint disease of the lumbosacral spine 
is denied.  

A separate initial rating of 10 percent, but not higher for 
the service-connected low back disability on the basis of 
radiculopathy of the left lower extremity, is granted, 
subject to the provisions governing the award of VA monetary 
benefits.  

A separate initial rating of 10 percent, but not higher for 
the service-connected low back disability on the basis of 
radiculopathy of the right lower extremity, is granted, 
subject to the provisions governing the award of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


